Application by the appellant pro se for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated January 22, 2008 (.People v Hobson, 47 AD3d 840 [2008]), affirming a judgment of the County Court, Suffolk County, rendered August 4, 2005.
Ordered that the appellant is granted leave to serve and file a brief on the issue of whether former appellate counsel was ineffective for failing to raise the issue that the trial court’s alleged error in charging the jury pursuant to Penal Law § 265.09 (1) (b) rather than (a) requires a new trial; and it is further,
Ordered that pursuant to County Law § 722, the following named attorney is assigned as counsel: Salvatore Adamo, 350 Fifth Avenue, 59th Floor, New York, N.Y., 10118-0069 and it is further,
*809Ordered that assigned counsel shall serve and file a brief expeditiously in accordance with this Court’s rules (see 22 NYCRR 670.1 et seq.) and written directions; and it is further,
Ordered that the application is held in abeyance in the interim. Mastro, J.E, Skelos, Florio and Dickerson, JJ., concur.